DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Zanten (US 2011/0009299).
With regards to claims 2-5, 8, 11-15, 18-19, and 21, Van Zanten discloses a reverse emulsion configured to form an oil pad that occupies a cavern roof in a solution mining (paragraph 0007and 0014), wherein reverse emulsion comprises, an aqueous solution comprising water and one or more salts (paragraph 0016; e.g. sodium chloride); and an oil phase comprising an emulsifier (paragraph 0018; e.g. fatty acids) and an oil (paragraph 0015; , wherein the aqueous solution form a plurality of droplets within the oil phase (paragraphs 002-004).  Van Zanten discloses the invention substantially as claimed. However, van Zanten is silent about wherein an aqueous solution comprising water and one or more salts at a salt saturation level of at least 25 %. It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have a salt saturation level as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Van Zanten discloses wherien the aqueous solution form a plurality of droplets. However, van Zanten in silent about wherein the droplets define an average size of about 0.5 to about 2 µm. It would have been an obvious matter of design choice to modify the size of the droplets, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of one skilled in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
As to claim 6-7, 10, and 16-17, Van Zanten discloses the invention substantially as claimed. However, van Zanten is silent about wherein the reverse emulsion comprises about 30 to about 80 wt% of the aqueous solution or about 1 to about 5 wt% of the emulsifier. It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have a reverse emulsion comprising the range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 9 and 20, van Zanten discloses wherein the emulsifier is added at a sufficient concentration to stabilize the droplets in suspension at least 5 years. The emulsifier disclosed by van Zanten includes the same components therefore, it is capable of the use as claimed. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masha, 2 USPQ2d 1647 (1987). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678